Citation Nr: 1041124	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-03 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984, 
and from October 2001 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California 
(RO).


FINDINGS OF FACT

1.  The Veteran's service treatment records show that the Veteran 
sustained a low back injury in October 2001, but do not show a 
diagnosis of or treatment for a right inguinal hernia, to include 
in the September 2002 Medical Evaluation Board report.

2.  Right inguinal hernia was first diagnosed in August 2007.

3.  The evidence of record does not relate the Veteran's right 
inguinal hernia to his military service.


CONCLUSION OF LAW

The criteria for service connection for a right inguinal hernia 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A September 2007 letter satisfied 
the duty to notify provisions, to include notifying him of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; he indicated in August 2007 that he 
has received no pertinent treatment outside the VA health care 
system.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has 
not indicated, and the record does not contain evidence, that he 
is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was 
conducted in November 2008; the Veteran has not argued, and the 
record does not reflect, that this examination was inadequate for 
rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  The November 2008 VA examiner 
reviewed the claims file to include the September 2003 VA 
examination report, interviewed the Veteran as to the history of 
his disability and the symptoms he experienced, and conducted a 
complete physical examination.  Thus, the examiner educated 
himself to the Veteran's inservice and post service medical 
history, offering an opinion that considered the medical history 
and took the current clinical findings into account.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Multiple October 2001 service treatment records reflect that the 
Veteran experienced back spasms and severe low back pain after 
bending over to lift something; however, the Veteran denied other 
symptoms besides low back pain and radicular symptoms to the 
lower extremities.  Similarly, November 2001 service treatment 
records continue to show complaints of back pain occurring with 
lifting and sneezing.  In the May 2002 Report of Medical History, 
the Veteran denied a history of hernia; the May 2002 Report of 
Medical Examination noted no hernia.  The September 2002 Medical 
Evaluation Board Proceedings Document noted nine medical 
conditions incurred during service; these did not include hernia.  
A December 2002 VA outpatient treatment record noted that the 
Veteran had questions regarding pain on his right side.  

Subsequent to service, physical examination at the September 2003 
VA general medical examination showed no hernia.  At a February 
2005 VA outpatient visit noted, on routine physical examination, 
that there was no tenderness on examination of the right upper 
quadrant or anywhere in the abdomen.  However, an August 2005 
emergency room record noted the Veteran's complaints of a two-
week history of constant right upper quadrant and right flank 
dull pain; physical examination resulted in diagnoses of enlarged 
liver and spleen, and fatty liver.  An October 2005 VA outpatient 
visit also noted no tenderness on examination of the right upper 
quadrant or anywhere in the abdomen.  The remainder of the VA 
outpatient treatment records dated from September 2004 to June 
2006 show no complaints of groin pain, or diagnoses of hernia on 
clinical examination.  

Mid-August 2007 VA treatment records noted the Veteran's 
complaint of a two-week history of intermittent right lower 
quadrant and groin area dull pain, with movement in the right 
testicle when he coughed.  The Veteran reported that he 
intermittently experienced an unusual twinge in the right groin 
area since lifting his daughter in the pool a few weeks prior, 
which became worse with cough or straining.  Physical examination 
showed a small defect in the inguinal canal in the right groin 
area.  At a late August 2007 VA outpatient treatment visit, 
physical examination showed a reducible right inguinal hernia.  
The Veteran underwent right inguinal hernia repair with placement 
of mesh in September 2007; VA treatment records reflect an 
uneventful recovery process with no complications.  

The evidence of record contains two opinions as to the etiology 
of the Veteran's right inguinal hernia.  In March 2008, the 
Veteran's treating VA physician noted that during his military 
service, the Veteran frequently lifted artillery rounds each 
weighing over 200 pounds, and pointed out the incidences in the 
Veteran's service treatment records where he was treated for 
lumbar strain incurred from heavy lifting.  She then stated her 
opinion that it was at least as likely as not that the heavy 
lifting required of the Veteran during military service 
contributed to his right inguinal hernia.  Conversely, the 
November 2008 VA examiner concluded that the right inguinal 
hernia was less likely as not caused by or a result of the 
November 2001 inservice back injury.  Noting that the service 
treatment records were silent for inguinal hernia or any mention 
of groin pain, the examiner pointed out that there was also no 
hernia found on the September 2003 VA general medical 
examination, two years after service separation.  Only in August 
2007, when the Veteran reported a few weeks of right inguinal 
symptoms after lifting his daughter, was he diagnosed with a 
small right inguinal hernia.  Since heavy lifting was a risk for 
developing inguinal hernia, the examiner concluded, the Veteran's 
hernia more likely than not had its onset a few weeks prior to 
his its August 2007 diagnosis.

The November 2008 VA opinion is more probative than the March 
2008 opinion of the Veteran's treating physician, because it 
considers the entirety of the Veteran's medical history in 
forming the stated conclusion.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (holding that most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Simply having reviewed the 
Veteran's claims file is not a sufficient reason to assign more 
probative value.  Id. at 304 (holding that the focus is not on 
whether the clinician had access to the claims file, but instead 
on whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion).  But the November 2008 VA 
opinion recognized that no hernia was found on examination at the 
September 2003 VA examination; the March 2008 opinion does not 
comment on this negative clinical finding, which shows a clear 
lack of continuity, or on the incident in 2007 when the Veteran 
lifted his daughter in the pool.  Id.; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right inguinal hernia is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


